18-1974
    Sticesen v. Fay


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 21st day of August, two thousand nineteen.

    PRESENT:
                JON O. NEWMAN,
                PETER W. HALL,
                      Circuit Judges,
                CLAIRE R. KELLY,
                      Judge.*
    _____________________________________

    Peter Sticesen,

                            Plaintiff-Appellant,

                      v.                                                        18-1974

    Jessica Fay, FKA Jessica Roberts, Paul
    McConnell, Esq., Honorable Robert Nastri, Jr.,

                            Defendants-Appellees,

    John and Jane Does, 1–100.

                      Defendants.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                             Peter Sticesen, pro se, Vernon, CT.


    * Judge Claire R. Kelly, of the United States Court of International Trade, sitting by designation.
FOR DEFENDANTS-APPELLEES:                             Michael K. Skold, Assistant Attorney
                                                      General, for William Tong, Attorney
                                                      General of the State of Connecticut,
                                                      Hartford, CT (for Robert Nastri); Jane S.
                                                      Bietz, Nuzzo & Roberts LLC. Cheshire, CT
                                                      (for Jessica Fay and Paul McConnell).


        Appeal from a judgment of the United States District Court for the District of Connecticut

(Byrant, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Peter Sticesen, pro se, sued his ex-wife Jessica Fay, her attorney Paul McConnell,

and Robert Nastri, Jr., the Connecticut family court judge overseeing his child custody case,

alleging that the defendants violated his constitutional rights when his ex-wife repeatedly violated

their custody agreement; her attorney was overzealous in his representation of her; and the judge

failed to enforce the custody agreements. He also asserted state law claims for misrepresentation

and intentional infliction of emotional distress.    The district court sua sponte dismissed the

complaint for lack of subject matter jurisdiction, ruling that Sticesen’s claims were barred by the

Rooker-Feldman doctrine and the domestic relations exception to federal jurisdiction. It also

concluded that the family court judge was immune from suit. We assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal.

        This court reviews de novo a district court’s application of the Rooker-Feldman doctrine.

Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 83 (2d Cir. 2005). It reviews de novo the

sua sponte dismissal of a complaint. McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).




                                                 2
       The Rooker-Feldman doctrine states that federal courts lack jurisdiction over “cases brought

by state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The

doctrine applies where the federal court plaintiff: (1) lost in state court, (2) complains of injuries

caused by the state-court judgment, (3) invites the district court to review and reject the state-court

judgment, and (4) commenced the district court proceedings after the state-court judgment was

rendered. Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).

Applying that standard, we conclude that the district court erred by dismissing the entire complaint

on Rooker-Feldman grounds.

       Although the Rooker-Feldman doctrine bars Sticesen’s claims against Nastri because he

complains about Nastri’s decisions as a family court judge, it does not bar his claims against Fay

and McConnell.       Sticesen alleged that Fay harmed him by intentionally and maliciously

“interfer[ing] with . . . [Sticesen’s] parenting time” and McConnell harmed him by overzealously

and unethically advocating on Fay’s behalf. Neither of these injuries stem from a state-court

judgment because both alleged injuries occurred before Nastri issued any orders and may well have

occurred even if Nastri had been enforcing the child custody agreement as Sticesen wished. See

Hoblock, 422 F.3d at 88 (“[A] federal suit complains of injury from a state-court judgment, even if

it appears to complain only of a third party’s actions, when the third party’s actions are produced

by a state-court judgment and not simply ratified, acquiesced in, or left unpunished by it.”).

       Nevertheless, we affirm the district court’s dismissal of the constitutional claim against Fay

and McConnell pursuant to Rule 12(b)(6) (failure to state a claim upon which relief can be granted).

                                                  3
See Leon v. Murphy, 988 F.2d 303, 308 (2d Cir. 1993) (“We may affirm. . . on any basis for which

there is a record sufficient to permit conclusions of law, including grounds upon which the district

court did not rely.”). To be liable under the Fourteenth Amendment, a defendant must either be a

state actor, Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999), or a plaintiff must show

that a private defendant acted in concert with a state actor to commit an unconstitutional act,

Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999). Sticesen has not alleged that Fay and

McConnell were state actors or that they conspired with Nastri to deprive him of his due process

rights. Sticesen asserts only that Fay and McConnell conspired, “while” Nastri “has ignored the

laws and stood in the way[.]” These assertions are insufficient to allege that Nastri and the other

defendants were working in concert. The constitutional claim, therefore, was properly dismissed.

       We have reviewed the remainder of Sticesen’s arguments and find them to be without merit.

For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 4